Citation Nr: 0022985	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-24 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1978 rating decision that denied the claim for a total 
rating for compensation purposes based on individual 
unemployability.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.  

By rating action in August 1978, the RO denied the veteran's 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision 
which denied the claim for a total rating based on individual 
unemployability.  A personal hearing at the RO was held in 
April 1996.  In March 1998, the Board remanded the appeal to 
the RO for additional development, to include adjudication of 
the inextricably intertwined issue of CUE in the August 1978 
rating decision.  

(The issue of a total rating based on individual 
unemployability is the subject of the REMAND portion of this 
document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue of clear and 
unmistakable error in the August 1978 rating decision has 
been obtained by the RO.  

2.  Entitlement to a total rating based on individual 
unemployability was denied by an unappealed rating decision 
in August 1978 which became final, there being no grave 
procedural errors therein.

3.  The veteran has not alleged that either the correct facts 
as they were known at the time of the August 1978 rating 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  


CONCLUSION OF LAW

The veteran has not submitted a viable claim with respect to 
whether the August 1978 rating decision denying a total 
rating based on individual unemployability was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in March 1946, service connection was 
established for residuals of a gunshot wound resulting in 
compound comminuted fractures of the 4th and 5th metacarpals, 
incomplete paralysis of the median nerve, and deformity of 
the right hand, based on service medical records showing a 
combat injury in service.  The veteran was initially assigned 
a 50 percent rating, effective from February 2, 1946.  

When examined by VA in October 1946, the veteran reported 
that he had partial paralysis and no strength in the right 
hand.  He also had swelling in cold weather.  The veteran 
reported that he had not received any treatment since service 
and that his hand was about the same as when he was 
discharged from service.  The veteran indicated that he was a 
farmer prior to entering service and did light farm work 
everyday since returning home from service.  The veteran 
reported that he had very little pain in his hand, and that 
his chief complaint was stiffness and loss of function.  

On orthopedic examination, there was a Y-shaped scar on the 
ulnar border of the right hand measuring 1.5 by 1 inch; a 3 
inch Z-shaped scar on the mid-palm of the hand, and a 1 by .5 
inch scar on the base of the 1st metacarpal on the radial 
border.  The scars were well healed, and not tender or 
adherent.  Motion of the joints of the hand were as follows:  

FINGERS		MCP			    PIP			       DIP

Thumb		180 - 170		180 - 170		          - 
Index 			180 - 90		135 - no motion           
120 - no motion
Middle		180 - 90		135 - no motion           110 - 
no motion
Ring			180 - 90		135 - 100		    150 - no 
motion
Little			160 - 130		170 - 135		    160 - 
140

The was advanced atrophy of the distal phalanges of the thumb 
and index finger, and a good deal of arthritis with 
crepitation on motion of the metacarpophalangeal (MCP) joint 
of the thumb.  There was diminished sensation of the entire 
palmar surface of the right hand.  The diagnosis was 
deformity of the right hand, severe, with ankylosis of 
multiple finger joints, atrophy of the thumb and index 
finger, and diminished sensation of the entire hand.  

X-ray studies of the right hand in October 1946 showed the 
1st metacarpal was rotated and dislocated; there were several 
fine metallic-like sutures in the palm at the region of the 
proximal end of the 3rd metacarpal and comminuted fractures 
of the heads of the 4th and 5th metacarpals; the head of the 
5th metacarpal was crushed and displaced radially; the joint 
was completely destroyed; all phalanges of the right hand 
were in extreme flexion and seemed to be contracted; and 
beginning traumatic arthritis of the 4th and 5th carpal-
phalangeal joints was noted.  

On VA neurological examination in October 1946, the 2nd 
through 5th fingers were in flexion deformity with no 
voluntary active use of them.  There was definite motor 
evidence of median nerve involvement of the thumb, and the 
veteran could not actively flex the distal phalanx of the 
right thumb.  The veteran could not approximate the tip of 
the thumb to the tip of the little finger or the middle 
finger.  Abduction and adduction of the thumb were extremely 
limited to the extent that the veteran had almost no 
practical use of the thumb.  There was atrophy of the thenar 
eminence and the deeper muscles of the thumb and forefinger 
half of the hand supplied by the median nerve.  There was 
some generalized atrophy of the entire hand and fingers.  The 
tip of the index finger was quite pointed and atrophied.  
There was marked hyperesthesia over the entire hand supplied 
by the median nerve.  The examiner noted that due to the 
contraction of the tendons and the severe orthopedic 
deformity of the entire hand, especially the 4th through 5th 
fingers, and injury to the median nerve, the veteran's right 
hand was essentially useless for all practical purposes.  The 
veteran reported that he was working on a farm and wanted to 
do all the work that he could.  The diagnosis was incomplete 
paralysis of the median nerve with deformity of the fingers 
and hand.  

By rating action in December 1946, the RO assigned a 70 
percent schedular evaluation for the service-connected right 
hand disability, effective from February 2, 1946.  The 
veteran was also assigned additional special monthly 
compensation based on loss of use of the right hand.  

When examined by VA in February 1949, the veteran reported 
that his right hand was about the same as it was when he was 
discharged from service.  On examination, the scars were 
unchanged from the prior examination report.  There was no 
atrophy of the right arm, forearm, or wrist.  There was 
slight atrophy of the thenar eminence of the right hand and 
all digits.  Range of motion of the right elbow and wrist was 
normal.  There were contractures of the 2nd through the 5th 
digits, with internal rotation of the 5th digit.  The veteran 
could not flex or abduct the thumb, and there was no motion 
in the metacarpophalangeal (MCP) joint.  The veteran had full 
range of motion in the 2nd, 3rd, and 4th MCP joints.  The 
proximal interphalangeal (PIP) joint in the 2nd digit was 
held in 90 degrees of flexion with only 25 degrees of 
flexion.  The distal interphalangeal (DIP) joint was held in 
75 degrees of flexion with only 10 degrees of flexion 
possible.  The PIP joint of the 3rd digit could not be 
extended beyond 90 degrees, while flexion was complete.  The 
DIP joint was contracted to 90 degrees, with only minimal 
flexion possible.  The PIP and DIP joints of the 4th digit 
were contracted to 90 degrees with the ability to completely 
flex these joints.  There was 20 percent limitation of 
flexion and extension in the MCP joint of the 5th digit.  The 
PIP joint could not be extended beyond 170 degrees, and there 
was only 80 degrees of flexion possible.  There was full 
range of motion of the DIP.  The veteran could make an 
ineffectual and weak fist with the 2nd, 3rd, and 4th digits.  
The 5th digit came within 1.5 inches of the palm and tended 
to override the 4th digit.  There was hypalgesia and 
hyperesthesia over the palmar aspect of the hand in the 
entire aspect of the thumb, 2nd, 3rd, and 4th digits.  The 
diagnoses included partial incomplete paralysis of the median 
nerve of the right hand, cicatrix, skin and muscle due to 
trauma and operation of the right hand, compound comminuted 
fracture of the 4th and 5th metacarpals, instability of the 5th 
MCP joint, and partial fibrous ankylosis of the fingers of 
the right hand.  

By rating action in February 1949, the RO continued the 70 
percent evaluation assigned for the veteran's service-
connected right hand disability and entitlement to special 
monthly compensation for loss of use of the right hand.  

A VA Hospital Summary report associated with the claims file 
in October 1972 shows that the veteran was hospitalized in 
July 1972 for evaluation of anxiety and intermittent pain in 
his left hip, knee and elbow.  The veteran reported that he 
experienced a period of confusion, nervousness, dizziness, 
and disorientation while driving home one day three years 
earlier.  His symptoms resolved after about an hour except 
for occasional pain in his left hip, knee, and elbow which 
recurred intermittently since then.  The report indicated 
that the veteran had been evaluated previously by three 
physicians and was diagnosed with anxiety reaction.  
Recently, his intermittent left sided pain had caused 
insomnia, and increased anxiety and nervousness, but the 
veteran had no explanation for its etiology.  The veteran was 
admitted for evaluation and observation.  However, all 
clinical and diagnostic studies were normal, and there was no 
recurrence of symptoms.  The diagnoses at discharge included 
flexion contracture of the right hand secondary to trauma, 
anxiety reaction versus conversion reaction, and history of 
ulcer disease.  

On an Income-Net Worth and Employment Statement received in 
June 1978, the veteran reported that he worked in maintenance 
for a farm corporation for six months in 1977, and that he 
lost 6 days of work during that time.  He indicated that he 
quit working in June 1977 due to his right hand disability 
and many other conditions.  The veteran reported that he made 
$4000 in 1976 and $2000 dollars for six months work in 1977.  
When asked under question 19 if he might be entitled to 
receive annuity income, including social security benefits, 
during the current year or the next year, the veteran left 
blank the space provided pertaining to Social Security 
benefits.  When asked if he or his wife had applied or would 
soon apply for an annuity benefit checked off in question 19, 
the veteran also left this space blank.  Under Part VI, 
Income and Net Worth, the veteran reported that he had not 
received any Social Security benefits.  Under amount expected 
from Social Security benefits from the date he signed the 
statement to the end of the calendar year, the veteran put a 
question mark.  

VA progress notes associated with the claims file in July 
1978 show that the veteran was seen on numerous occasions for 
various problems, including gout, bilateral shoulder pain, 
gastritis, severe depression, and cholecystectomy for a 
perforated gallbladder, from 1976 to 1978.  In a March 1978 
entry, it was reported that the veteran wanted to see a 
Social Security representative.  A referral was made.  In 
late March 1978, it was reported that from a surgical 
standpoint, the veteran could return to work.  In this 
regard, the record shows that he had had gallbladder surgery.

By rating action in August 1978, the RO, in part, denied the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
(The rating decision also noted that the veteran was 
unemployable for pension purposes due to nonservice-connected 
and service-connected disabilities.)  The veteran was 
notified of these actions, but there was no timely appeal.

Analysis

The veteran contends that the August 1978 rating decision 
constituted CUE.  The veteran maintains that the medical 
evidence of record at the time of this rating decision 
supported a total rating based on individual unemployability.  
The veteran also argues that he was adjudged totally disabled 
by the Social Security Administration at the time of the 
August 1978 rating decision.  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

The first question to be answered is whether the August 1978 
decision became final.  A review of the record reveals that 
the veteran was notified of the decision and of his appellate 
rights.  There was no timely appeal, and the decision became 
final.

The veteran is alleging that the RO should have considered 
his Social Security records at the time of the August 1978 
decision.  The Board is mindful of the recent holding of the 
U.S. Court of Appeals for the Federal Circuit in Hayre v. 
West, 13 Vet. App. 188 F.3d 1327 (Fed.Cir. 1999), which 
vitiated finality for purposes of direct appeal in cases of 
"grave procedural error," and a subsequent decision by the 
Court in Tetro v. West, 13 Vet. App. 404 (2000), which 
applied the holding in Hayre to a claim for an earlier 
effective date for the award of disability pension.  In the 
latter case, the Court held that the Board's failure to 
obtain SSA records was, in effect, a grave procedural error 
that warranted vitiating the finality of the Board decision.  
In both cases, the VA was aware of the existence of 
additional relevant evidence but failed in its duty to assist 
by obtaining the pertinent evidence.  

However, the Board finds that the current case is 
distinguishable from these cases by the fact that the RO had 
no knowledge of the existence of any records pertaining to 
the veteran in the possession of the SSA.  While the veteran 
indicated during a March 1978 outpatient visit that he wanted 
a referral in order to apply for Social Security benefits, 
there was no evidence at the time of the rating action in 
August 1978 that he had actually applied for benefits.  As 
indicated above, the veteran was specifically asked to 
provide information concerning any income from SSA or whether 
he had applied for SSA benefits.  The veteran did not respond 
to the questions, nor did he indicate that he had applied for 
or was receiving Social Security benefits.  Thus, the RO did 
not commit any grave procedural errors in connection with the 
August 1978 rating decision when it failed to request Social 
Security records. 

Proceeding to the question of whether there was clear and 
unmistakable error in the August 1978 rating action, The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has addressed the question 
of determining when there is clear and unmistakable error 
(CUE) present in a prior decision.  The Court has propounded 
a three pronged test; namely (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers compels 
the conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  ...If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error, ...that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

The veteran contends that the RO improperly failed to assign 
a total rating based on individual unemployability in August 
1978.  In essence, the veteran is asserting that the RO, in 
the rating action at issue, misevaluated and misinterpreted 
the evidence of record.  This allegation does not fit the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that the 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  

As to the veteran's assertion that the VA's failure to obtain 
his Social Security records in connection with the August 
1978 rating decision amounted to CUE, the Board notes, as 
above, that the RO had no knowledge that the veteran had 
actually applied for such benefits.  On a Income-Net Worth 
and Employment Statement dated in June 1978, the veteran did 
not respond to specific questions concerning Social Security 
income or whether he had applied for such benefits, despite 
the fact that he had apparently been awarded Social Security 
disability in May 1978.  In the absence of such knowledge and 
because such records were not before the RO at the time of 
the May 1978 rating action, it must be concluded that the 
veteran has not alleged a viable claim of CUE.  In this 
regard, a determination of CUE is based on the record that 
existed at the time of the prior adjudication in question.  
The Social Security records were not contained in the file at 
the time of the August 1978 rating action as the RO had not 
been made aware of its existence.  There can be no valid 
allegation of failure of duty to assist where the VA is not 
made aware of the existence of evidence which might serve to 
support the veteran's claim.

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo.  The claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995) and Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
the circumstances, the Board concludes that the veteran has 
failed to reasonably raise a viable claim of CUE regarding 
the claim for a total rating.  


ORDER

The veteran's appeal that the August 1978 rating decision 
that denied entitlement to a total rating based on individual 
unemployability was clearly and unmistakably erroneous, is 
dismissed.  


REMAND

With regard to the issue of a total rating based on 
individual unemployability, the Board finds that additional 
due process and evidentiary development is warranted prior to 
adjudication of this claim.  

In an addendum dated in October 1999, a VA physician 
indicated that he had reviewed the entire claims file, 
including a report of a neurological examination he had 
conducted on March 24, 1999.  However, on review of the 
evidentiary record, the Board is unable to locate the March 
1999 neurological examination report in the claims file.  
When the VA has knowledge of the existence of evidence 
pertinent to the veteran's claim, particularly when that 
evidence is within the possession of the VA, the Board has a 
duty to assist the veteran to obtain all relevant evidence.  
See Murincsak, 2 Vet. App. 363 (1992)  

If the referred to examination is not located, another 
examination must be conducted.  In this regard, the Board 
stresses that although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to obtain a copy of the March 24, 1999 VA 
neurologic examination and associate it 
with the claims file.  If a copy of the 
report can not be located, the veteran 
should be scheduled for another VA 
neurological examination to determine the 
effect of the service-connected 
disability, standing alone, on his 
ability to be gainfully employed.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  If the veteran is scheduled for 
another VA examination, the RO should 
also take appropriate steps prior to the 
examination to obtain the names and 
addresses of all medical care providers 
who treated him for his service-connected 
disability since 1999.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, not already 
obtained, as well as any VA clinical 
records, and associate them with the 
claims folder.  Also, the veteran should 
be asked to submit evidence that his 
service connected disability clearly 
interferes with normal employability.  

3.  The RO should also obtain from the 
Social Security Administration a copy of 
the actual administrative decision 
awarding disability benefits in May 1978.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim for a total 
rating based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
should be included in the claims folder, 
and consideration should be given to the 
provisions of 38 C.F.R. § 3.655 (1999).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



